FILED
                            NOT FOR PUBLICATION
                                                                                  JUN 19 2020
                    UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                                U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CITIMORTGAGE, INC.,                              No.    17-16404

              Plaintiff-counter-                 D.C. No.
              defendant-Appellant,               2:16-cv-00398-JCM-GWF

 v.
                                                 MEMORANDUM*
CORTE MADERA HOMEOWNERS
ASSOCIATION; et al.,

              Defendants-counter-
              claimants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                     Argued and Submitted November 13, 2019
                               Pasadena, California

Before: GRABER, BERZON, and CHRISTEN, Circuit Judges.

      CitiMortgage, Inc. (“Citi”) appeals the district court’s order granting

summary judgment to defendants on Citi’s claim for quiet title. Specifically, Citi

appeals the district court’s rejection of Citi’s due process challenge to Nev. Rev.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Stat. § 116.3116, and the district court’s ruling that the subject non-judicial

foreclosure sale should not be set aside in equity because Citi presented no

evidence that fraud, unfairness, or oppression caused an inadequate sale price.

      Citi’s due process argument relies on Bourne Valley Court Trust v. Wells

Fargo Bank, NA, 832 F.3d 1154 (9th Cir. 2016), but, as Citi acknowledged at oral

argument, Bourne Valley is no longer good law. After Bourne Valley was decided,

the Nevada Supreme Court held in SFR Investments Pool 1, LLC v. Bank of New

York Mellon, 422 P.3d 1248, 1253 (Nev. 2018) (en banc), that Nev. Rev. Stat.

§ 116.31168 incorporates the mandatory notice provisions of Nev. Rev. Stat. §

107.090. We recognized this holding in Bank of America N.A. v. Arlington West

Twilight Homeowners Ass’n, 920 F.3d 620 (9th Cir. 2019) (per curiam). Citi’s

facial due process challenge is unavailing.

      Citi also argues that the district court erred by concluding that there was no

evidence of fraud, oppression, or unfairness that justified setting aside Corte

Madera’s foreclosure sale. Under Nevada law, an inadequate price alone is

insufficient to set aside a sale. See Nationstar Mortg., LLC v. Saticoy Bay LLC

Series 2227 Shadow Canyon, 405 P.3d 641, 648–49 (Nev. 2017). There must be

“proof of some element of fraud, unfairness, or oppression as accounts for and

brings about the inadequacy of price.” Id. at 643 (quoting Shadow Wood


                                           2
Homeowners Ass’n v. N.Y. Cmty. Bancorp., 366 P.3d 1105, 1110 (Nev. 2016) (en

banc)). Here, the district court did not err by ruling that Citi failed to raise a

material issue of fact about whether fraud, unfairness, or oppression caused the

allegedly inadequate sale price.

      AFFIRMED.




                                            3